277 F.2d 357
Virginia R. HOFFMAN, Appellant,v.Dudley C. SHARP, Secretary, Department of Air Force and Roger W. Jones, et al., United States Civil Service Commission, Appellees.
No. 15499.
United States Court of Appeals District of Columbia Circuit.
Argued March 29, 1960.
Decided April 7, 1960.

Mr. Charles F. O'Neall, Washington, D. C., for appellant.
Miss Doris H. Spangenburg, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellees.
Before EDGERTON, DANAHER, and BURGER, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment for the defendants in a suit for reinstatement in a clerical position from which the plaintiff was removed on charges of inefficiency and "disrupting the office". We find no denial of procedural rights.


2
Affirmed.